Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131463 (75)                                                                                          Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  DETROIT FIREFIGHTERS ASSOCIATION, 	                                                                                 Justices
  I.A.F.F. LOCAL 344,

              Plaintiff-Appellee, 

  v       	                                                         SC: 131463     

                                                                    COA: 266654      

                                                                    Wayne CC: 05-526691-CL

  CITY OF DETROIT,

            Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for leave to file a supplemental brief is
  GRANTED. In light of the new issues being raised on appeal, the parties are directed to
  file additional supplemental briefs by August 1, 2007, addressing whether Metropolitan
  Council No 23 AFSCME v Center Line, 78 Mich App 281 (1977), correctly held that
  jurisdiction to enforce section 13 of Act 312, MCL 423.243, resides in the circuit court,
  and whether the Michigan Employment Relations Commission has primary jurisdiction
  to enforce section 13, see Travelers Ins Co v Detroit Edison, 465 Mich 185 (2001). The
  Court will determine whether to schedule reargument of the case next term after
  consideration of the briefs filed pursuant to this order.

         The Michigan Municipal League, the Michigan Association of Counties, Michigan
  AFSCME Council 25, and the Michigan State AFL-CIO are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2007                       _________________________________________
         d0612                                                                 Clerk